Citation Nr: 1417799	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  08-06 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to July 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2012, the Veteran testified a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.

In August 2012, the Board remanded the claims for further evidentiary development.  The requested development was completed, and the case has 
now been returned to the Board for further appellate action.

During the pendency of this appeal, by a rating decision in May 2013, the Appeals Management Center granted service connection for stomach problems, allergic rhinitis, and headaches.  As claims for service connection on appeal have been granted, the issues have been resolved and are not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  The Board has reviewed the contents of the paperless file.


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's current right shoulder disability was not shown in service or for several years thereafter and is not related to service or service connected cervical spine disability.

2.  The most probative evidence indicates the Veteran's current left shoulder disability was not shown in service or for several years thereafter and is not related to service or service connected cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for establishing entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in letters sent in April 2005, October 2006, December 2006, and September 2012.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was readjudicated in the May 2013 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was afforded a hearing before a VLJ in January 2012, during which she presented oral argument in support of her claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and the Veteran testified as to the events in service, her symptomatology, and her treatment history.  Neither the Veteran 
nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, service personnel records, and available private and VA treatment records have been obtained.  Also, pursuant to the Board remand directive, the RO/AMC also attempted to obtain the Veteran's Social Security Administration (SSA) records and VA treatment records dated prior to February 2002.  The RO/AMC received a response from SSA in September 2012 indicating that the records had been destroyed and further efforts to obtain the records would be futile.  The Veteran was notified of this fact in a December 2012 letter and invited to submit such records herself if they were in her possession.  A March 2013 Memorandum making a Formal Finding of Unavailability of the SSA records was also issued which set forth the AOJ's attempts to obtain these records.  Similarly, an April 2013 Memorandum making a Formal Finding of Unavailability was issued with respect to the SSA records and VA treatment records dated prior to February 2002.  As such, the Board finds that further efforts to obtain said records would be futile.  

In addition, the Veteran has been provided with an appropriate VA examination in connection with the claims which provide etiological opinions and sufficiently describe the manifestations of the Veteran's disabilities for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, the Veteran has not indicated there are any additional records that VA should seek to obtain on her behalf.  Therefore, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

The Board also notes that actions requested in the prior remand have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more 
during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to conform with Allen; however, under the facts of this case, the regulatory change does not impact the outcome of the appeal.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks entitlement to service connection for a bilateral shoulder disability.  She claims that she overworked her shoulders lifting heavy items in a postal facility during service in Korea.  She also described injuring her shoulders in 1997, when a cable on a weight machine broke and jerked her arms.  

In support of her claims, in 2007 the Veteran submitted various lay statements from fellow service members who met the Veteran in service, as well as her spouse, who reported that the Veteran suffered from numerous medical conditions, to include her bilateral shoulder problems, that had onset in service.  While the lay statements described onset of shoulder symptoms following an injury to the arms during service, there is no indication that either her spouse or fellow service members actually witnessed the incident.  

In this case, the medical evidence shows that the Veteran has right and left shoulder disabilities, including osteoarthritis, tendonopathy, and rotator cuff tears.  Having determined that the Veteran currently has diagnosed right and left shoulder disabilities, the remaining question before the Board is whether such disabilities are related to her service.  Upon review of the record, the Board finds that the most probative evidence is against the claims.  

The service treatment records reflect complaints of symptoms of parasthesias, tingling, pain and numbness in the arms and shoulders, associated with Raynaud's disease since 1991 and a spine disability, to include degenerative changes of the cervical spine.  The Veteran underwent a cervical laminectomy in January 1996.  On VA examination in September 1998, the Veteran complained of numerous maladies, to include neck and shoulder spasms beginning in 1994.  The examiner noted limitation of motion in both shoulders on flexion and abduction, with minimal marginal spurring of the thoracic spine.  Spasms of the trapezius muscle were also noted in November 1998.  On Medical Evaluation Board (MEB) on November 20, 1998, the Veteran checked the "no" box when asked if she had or had ever had painful shoulder or elbow.  On musculoskeletal examination, no abnormality of the shoulders was noted.  The service treatment records are devoid of any mention of injury to either shoulder, or to joint-related pathology of the shoulder such as arthritis, tendonopathy, or rotator cuff tears.  

Post-service, the Veteran complained of shoulder pain and underwent a number of radiological studies: x-rays in March 2000, April 2000 and March 2002 were interpreted as normal.  In January 2001, the Veteran complained of muscle spasms affecting the neck and across the shoulders.  X-rays in November 2001 were interpreted to reveal osteoarthritis with no evidence of fracture or dislocations.   

In December 2003, the Veteran was involved in a motor vehicle accident.  Magnetic resonance imaging (MRI) in October 2004 revealed tendonopathy of both shoulders, with a distinctly abnormal and injured rotator cuff on the right and evidence of a partial tear on the left.  Later MRIs revealed substantially similar findings.  At that time, the Veteran reported a history of shoulder pain for one year.  Subsequent VA treatment records documented complaints associated with the right and left shoulder with reported onset of symptoms in service.   

On VA general examination in July 2005, the Veteran reported injuring her shoulders sometime between 1997 and 1999.  Reportedly, she was fixing a machine when a cable that weighed approximately 350 pounds smashed loose against her arms.  She said she was treated with over the counter medication at that the time.  Currently, she suffered from bilateral articular tears that would require surgery.  The examiner diagnosed right and left rotator cuff tear with severely decreased range of motion and function from resistance.    

The Board notes the Veteran is already service connected for Raynaud's disease with paresthesias of the upper extremities, spurring of the thoracic spine, and cervical laminectomy.  Upon review of the record, however, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral shoulder disabilities.  

The evidence in favor of the claim consists of correspondence from the Veteran's private physician who in in November 2006 reported that the Veteran suffered from multiple medical conditions that were diagnosed and treated in service, to include torn rotator cuffs in both shoulders.  Although the November 2006 medical statement was prepared by a health-care professional, it is nevertheless a mere conclusion without medical analysis and is inconsistent with service treatment records which do not reflect diagnosis or treatment for rotator cuff tears in both shoulders in service.  Accordingly, it is assigned no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  

Pursuant to the Board remand directives, the Veteran underwent a VA examination in October 2012.  The Veteran reported injuring her shoulders in 1990/91while lifting and throwing heavy objects.  Reportedly, she reinjured her shoulder in 1997 while working on a weight machine at a gym.  She stated that a cable broke and jerked both of her arms forcefully upward, causing her significant pain for which she sought medical treatment.  She complained of ongoing shoulder pain and marked restriction in motion of both arms.  The examiner noted that x-rays in 2000 were negative for arthritis; however, a years later x-ray of the shoulder revealed osteoarthritis in both shoulders.  The examiner noted that the Veteran suffered from internal derangement of both shoulders, as well as osteoarthritis.  

Following an examination of the Veteran and a review of the claims file, the examiner opined that it was less likely as not that the current bilateral shoulder disability was caused by the claimed in-service events.  The examiner noted that the service treatment records documented a cervical spine laminectomy in 1996, with radicular symptoms affecting the upper extremities prior to that time, but there was no documentation of any upper extremity orthopedic or neurological condition after the surgery.  Additionally, the injury with weight equipment described by the Veteran was not documented in the service treatment records.  Moreover, on MEB examination in November 1998, the Veteran denied a history of painful or trick shoulder or elbow, and while she was evaluated at that time for multiple musculo-skeletal complaints, there was no mention of shoulder problems. 

In an addendum report in January 2013, the examiner further opined that the Veteran's bilateral shoulder disability was less likely than not proximately due to, caused by, or aggravated by the service-connected cervical spine disability.  The examiner explained that the Veteran's cervical spine disability had no causative effect on her shoulder arthritis or rotator cuff tear/internal derangement of either shoulder.  In this regard, the examiner explained that the neck condition, including any associated nerve problems, did not affect the internal derangement of the shoulder, which was a tear in a muscle/capsule, along with some arthritis.  The 
right and left shoulder conditions were orthopedic and localized to the shoulder.  Moreover, there was pathology in the shoulder itself that explained the extent of the Veteran's symptoms.  

The Board assigns greater weight to the medical opinion of the VA examiner because the examiner reviewed the claims file, examined the Veteran, addressed her contentions, and provided adequate rationale that is consistent with other evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  The examiner explained why current findings associated with the right and left shoulder disorders were not due to service, or related to the service-connected cervical spine disability.  The opinion contains an internal logic consistent with the known facts, as well as with other evidence of record.  

The Board recognizes the Veteran's contentions that her bilateral shoulder disabilities are related to service.  The Veteran is competent to report about what she experienced; however, as to the specific issue in this case, the diagnosed bilateral shoulder osteoarthritis, tendonopathy, and rotator cuff tears, and its etiology are not subject to lay observation or assertion, and fall outside the realm of common knowledge of a lay person.  The diagnoses were based on clinical findings, to include radiographic studies and are medical in nature.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person, the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, her lay assertions, and those of her fellow service members and spouse, are of little, if any, probative value when offered to establish a causal connection between her right and left shoulder disabilities and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Moreover, whether the symptoms the Veteran reportedly experienced in service 
or following service are in any way related to her current bilateral shoulder disabilities is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of the currently diagnosed right and left shoulder disabilities is not a competent medical opinion.  For the reasons set forth above, the Board finds the opinion of the VA examiner to be the most probative on this point. 

The Board acknowledges that arthritis is considered a "chronic" disability.  However, the theory of continuity of symptomatology is only required when the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  As previously noted, shoulder arthritis was not noted in service.  Additionally, none was noted within the presumptive period post service.  As the initial radiographic documentation of bilateral shoulder osteoarthritis is not until 2001, which is beyond the one-year presumptive period for manifestation of arthritis, service connection cannot be established for arthritis of affecting the shoulders on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2013).  

In summary, the most probative evidence shows that the current right and left shoulder disabilities were not shown in service or for several years after service, 
and are not otherwise related to active service or the service-connected cervical spine disability.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for left shoulder disability is denied.

Service connection for right shoulder disability is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


